

115 HR 6936 IH: Bridge to Medicare Act of 2018
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6936IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2018Mr. Bera (for himself, Ms. Kuster of New Hampshire, Mr. Carbajal, Mr. Kilmer, and Mr. Moulton) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow a deduction for health insurance costs of
			 eligible retirees.
	
 1.Short titleThis Act may be cited as the Bridge to Medicare Act of 2018. 2.Deduction for health insurance costs of eligible retirees (a)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to additional itemized deductions) is amended by redesignating section 224 as section 225 and by inserting after section 223 the following new section:
				
					224.Health insurance costs of eligible retirees
 (a)In generalIn the case of an eligible retiree, there shall be allowed as a deduction an amount equal to the amount paid during the taxable year for premiums for a health plan offered in the individual market within a State (within the meaning of section 5000A), for the taxpayer, or the taxpayer’s spouse or dependents.
 (b)Eligible retireeFor purposes of this section, the term eligible retiree means, for a taxable year, an individual— (1)with no earned income (as such term is defined in section 32(c)(2)) for such taxable year,
 (2)who is not entitled to hospital insurance benefits under part A of title XVIII of the Social Security Act or enrolled under part B of such title, and
 (3)who is not an individual who is allowed a credit under section 36B. (c)Coordination with medical deduction, etcAny amount paid by an eligible retiree for insurance to which subsection (a) applies shall not be taken into account in computing the amount allowable to the taxpayer as a deduction under section 162(l) or 213(a). Any amount taken into account in determining the credit allowed under section 35 shall not be taken into account for purposes of this section..
 (b)Deduction allowed in computing adjusted gross incomeSubsection (a) of section 62 of such Code is amended by inserting before the last sentence the following new paragraph:
				
 (21)Health insurance costs of eligible retireesThe deduction allowed by section 224.. (c)Clerical amendmentThe table of sections for part VII of subchapter B of chapter 1 of such Code is amended by redesignating the item relating to section 224 as an item relating to section 225 and inserting before such item the following new item:
				
					
						Sec. 224. Health insurance costs of eligible retirees..
 (d)Effective dateThe amendments made by this section shall apply to amounts paid in taxable years beginning after December 31, 2018.
			